990 So.2d 8 (2008)
Earl J. BREWER, Sr., Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D07-3059.
District Court of Appeal of Florida, First District.
July 21, 2008.
Rehearing Denied September 18, 2008.
Earl J. Brewer, Sr., pro se, Petitioner.
Bill McCollum, Attorney General, and Sherry Anita Toothman, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. Petitioner's motion for review is denied.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.